Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE INNOPHOS HOLDINGS, INC. REPORTS THIRD QUARTER 2008 RESULTS CRANBURY, New Jersey  (November 3, 2008)  Innophos Holdings, Inc. (NASDAQ: IPHS), a leading specialty phosphates producer in North America, today announced its financial results for the third quarter 2008. Third Quarter Results Net sales for the third quarter 2008 were $291.8 million, an increase of $145.4 million, or 99%, as compared to $146.4 million for the same period in 2007. Selling price increases had a positive impact on revenue of 113% or $164.9 million that occurred across all product lines. Volume and mix impacts on revenue had a negative impact of 13.3% or $19.5 million that occurred primarily in STPP & Other Products due to reduced demand for our granular triple superphosphate (GTSP) fertilizer co-product in oversupplied fertilizer markets and limited reformulation in detergents using sodium tripolyphosphate (STPP). Demand was favorable for Specialty Salts & Specialty Acids and stable for Purified Phosphoric Acid in both the United States and Mexico. Operating income for the third quarter 2008 was $112.9 million, an increase of $94.9 million, or 527%, compared to $18.0 million for the comparable period in 2007. There were no unusual items to report for either period. Depreciation and amortization for the third quarter 2008, excluding deferred financing amortization expense, was $13.2 million, an increase of $1.5 million compared to $11.7 million for the third quarter of 2007. Net interest expense for the third quarter 2008, including deferred financing amortization expense, was $8.9 million, a decrease of $0.4 million, compared to $9.3 million for the comparable period in 2007. Tax expense for the third quarter 2008 was $25.4 million, an increase of $22.2 million compared to $3.2 million for the comparable period in 2007. Net income for the third quarter 2008 was $79.7 million, an improvement of $74.1 million compared to $5.6 million for the same period in 2007. Diluted earnings per share for the third quarter 2008 were $3.64 compared to $0.26 for the third quarter of 2007. As of September 30, 2008, Innophos had $123.1 million of cash and cash equivalents. Net debt at the end of the third quarter 2008 was $259.9 million, a decrease of $81.1 million from $341.0 million at June 30, 2008. There were no borrowings under the Companys revolving credit line at September 30, 2008. Capital expenditures for the third quarter 2008 were $4.0 million versus $11.0 million in the same quarter of 2007 when the company was investing in the cogeneration project (completed in March 2008) at its Coatzacoalcos facility. Randy Gress, CEO of Innophos commented on the results: We are extremely pleased that our operating and net income, at $112.9 million and $79.7 million, respectively, set new company records for the third straight quarter. We are continuing to successfully grow our specialty salts and specialty acids product line. We are anticipating and responding to the rapid changes in fertilizer and raw material markets. Despite this dynamic change, our core specialty phosphate business has continued to improve, and we have continued to maintain our focus and provide value to our customers through a high level of customer service, reliable product supply and quality, and continuous improvement of the efficiency and the reliability of our supply chain. Segment Results 3Q 2008 Versus 3Q 2007 United States U.S. year on year quarterly net sales increased 77% due to higher prices across all product lines. Volumes were favorable in Specialty Salts and Specialty Acids. Phosphoric acid volumes declined due to a hurricane-related outage affecting the Geismar, LA plant and the need to rebuild inventories depleted during our second quarter maintenance outage at this facility. Operating income increased by $41.1 million from $4.3 million in the third quarter of 2007 to $45.4 million in the third quarter of 2008. This improvement was driven by higher selling prices and effects of favorable volume and mix impacts which exceeded higher raw material, energy, freight and manufacturing fixed costs. Mexico Net sales increased 136% versus the comparable quarter of 2007 due to significantly higher prices across all product lines which exceeded lower volume and mix effects on revenue. STPP and Other Products accounted for all of the volume and mix declines primarily due to reduced demand for our GTSP fertilizer co-product in oversupplied fertilizer markets and limited reformulation in detergents using STPP. Operating income increased by $49.1 million, from $13.3 million in the third quarter of 2007 to $62.4 million in the third quarter of 2008, driven by higher selling prices which exceeded the effects of lower volume and mix impacts and higher raw material, energy, freight and manufacturing fixed costs. 2 Canada Net sales increased 69% versus the same quarter in 2007 due to higher selling prices across all product lines which exceeded lower volume and mix effects on revenue across all product lines. Operating income increased by $4.7 million from $0.4 million in 2007 to $5.1 million in 2008 due to higher selling prices which exceeded the effects of lower volume and mix impacts and higher raw material, energy, and freight costs. Recent Trends and Outlook Market prices of phosphate rock, sulfur and sulfuric acid, the primary raw materials used in the production of specialty phosphates, have increased substantially over the last several quarters, although the market price of sulfur began to decrease rapidly in the fourth quarter of 2008. Innophos purchases phosphate rock, sulfur, and sulfuric acid directly and has other long term raw material supply contracts whose pricing is determined in part by phosphate rock and sulfur market prices. If current raw material market price levels for phosphate rock and sulfur are sustained throughout 2008 into 2009, Innophos currently estimates that its annual raw material costs will increase on an annualized basis by an amount equivalent to approximately 55% to 65% of 2007 annual sales, or by approximately $320 to $375 million, by the third quarter of 2009 as compared to Innophos year-end 2007 cost structure. Approximately 35% of this dollar cost increase, or approximately $115 to $135 million, is expected to occur during 2008, with the balance expected to occur in the first and second quarters of 2009. Historically, Innophos has successfully recovered raw material, energy and other cost increases through price increases. In addition to offsetting raw material cost increases, managements current pricing strategy targets pricing Innophos products at full value. During the fourth quarter of 2007, the Company implemented price increases in all its product lines, most of which became effective January 1, 2008. Innophos also implemented broad price increases in February, April, June and August 2008, and recently announced additional price increases across most products in the U.S. and Canada effective October 15, 2008. Due to oversupply and reduced demand conditions in phosphate fertilizer markets, Innophos expects the price received for its GTSP fertilizer co-product to decrease by over 45% from its peak third quarter 2008 levels. Innophos expects its price increases, net of anticipated GTSP price decreases, will result in a revenue increase of 95% to 105% of 2007 annual sales, or approximately $550 to $605 million, on an annualized basis by year-end 2008. While Innophos cannot guarantee that its pricing actions will succeed, to date marketplace acceptance rates for price increases have been high. Finally, as Innophos raises prices, it is possible that demand for the Companys products may decline to the extent its customers reformulate their products or otherwise reduce purchases. 3 In the first three quarters of 2008, Innophos experienced negative volume impacts on revenues for STPP and Other Products, which primarily affected the Mexico segment. The underlying causes for this decline are reduced fertilizer demand and oversupply impacting the sales of GTSP, limited reformulation in detergents using STPP, and an increase of competition from China in South America. In addition, Innophos expects to ship minimal amounts of GTSP fertilizer in the fourth quarter due to rapidly decreasing fertilizer market demand and pricing levels disrupting Latin American fertilizer markets. Management anticipates this will result in a shipment volume decline of approximately 30% on a pure tonnage basis for STPP and Other Products for the full year 2008 versus full year 2007. However, Innophos sees continued strong demand in its other product lines as it realizes growth for Specialty Salts & Specialty Acids and stable demand for Purified Phosphoric Acid in both the United States and Mexico. During 2008 price increases have been achieved ahead of realized cost increases by a material amount. Management currently estimates that the favorable impact of net selling price increases exceeding raw material cost increases, net of the anticipated impact from lower sales volumes in STPP and Other Products, will result in at least a $65 million year over year improvement in operating income during the fourth quarter of 2008. Management believes the buffering provided by the Companys long term raw material contracts will continue in 2009, albeit at a lesser rate than experienced in 2008, and that the trend of net selling price increases exceeding net raw material cost increases by a material amount relative to fourth quarter 2007 levels will continue through 2009. This news release does not constitute an offer to sell, or the solicitation of an offer to buy, any securities of Innophos Holdings, Inc., nor shall there be any offer, solicitation or sale of securities in any state in which an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of that state. About Innophos Holdings, Inc. Innophos Holdings, Inc. (www.innophos.com), the holding company for a leading North American manufacturer of specialty phosphates, serves a diverse range of customers across multiple applications, geographies and channels.
